Citation Nr: 1000726	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-08 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for a claimed sleep 
disorder.   

2.  The propriety of the reduction of the rating for the 
service-connected status post aortic valve replacement from 
100 percent to 30 percent effective on April 1, 2008, to 
include the assignment of a rating higher on that date.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served in active duty from March 1978 to March 
1998.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the RO.  

The Veteran presented testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in September 2009.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.  

In statements dated in March 2008, the Veteran raised issues 
of service connection for tinnitus and a higher rating for 
the service-connected status post aortic valve replacement.  
At the hearing in September 2009, he also raised the issue of 
service connection for hearing loss.  These issues are 
referred to the RO for any indicated action.  

In a May 2007 rating decision, the RO proposed to reduce the 
disability rating for the status post aortic valve 
replacement from 100 percent to 30 percent.  The Veteran was 
notified of this decision in May 2007 and filed a timely 
Notice of Disagreement in May 2007.  However, a Statement of 
the Case was not issued.  

Under these circumstances, a Statement of the Case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  
Id.  

The issue involving the propriety of the reduction of the 
rating for the service-connected status post aortic valve 
replacement from 100 percent to 30 percent effective on April 
1, 2008 to include entitlement to a higher rating on that 
date is addressed in the REMAND portion of this document and 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The currently demonstrated obstructive sleep apnea with sleep 
disorder with daytime hypersomnolence is shown as likely as 
not to have had its clinical onset during the Veteran's 
extended period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by obstructive sleep apnea with daytime 
hypersomnolence is due to disease or injury that was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, further discussion of VCAA is 
required at this time.  


Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


Analysis

The Veteran assets having a sleep disorder that began while 
he was on active duty.  

Initially, the Board finds in this matter that there is 
competent evidence of a sleep disorder and symptoms of 
hypersomnolence in service.  

The service treatment records show that the Veteran had 
complaints of hypersomnia in service.  In November 1996, the 
Veteran was evaluated at a neurology clinic with complaints 
of memory lapses.  The impression was that of rule out 
narcolepsy and dementia and doubt seizures.  The Veteran was 
referred for sleep testing.  The Veteran underwent a sleep 
latency test in December 1996.  The impression was that of no 
indication of pathological hypersomnolence.  

The test results coupled with the Veteran's overnight 
polysomnogram gave a clear indication that the Veteran's lack 
of stage delta sleep and possible circadian disruption might 
be the underlying cause for his remarkable symptomatology of 
daytime hypersomnolence and fatigue.  It was further noted 
that the Veteran should be evaluated for circadian rhythm 
correlation.  

The Veteran underwent a Medical Board proceeding during 
service in January 1997.  The diagnoses were those of sleep 
architecture disturbance and periodic leg movements of sleep.  
The medical board determined that the Veteran was unable to 
perform his duties and was handicapped.  The medical board 
recommended that the Veteran be returned to twelve months of 
limited duty ashore in an area with neurology care available 
at monthly intervals with re-evaluation at the end of that 
time.  

The Veteran was followed at a neurology clinic for the next 
twelve months.  His medications were prescribed to try to 
improve the symptoms but there was no significant 
improvement.  See service neurology clinic records dated from 
January 1997 to October 1997.   

An October 1997 service neurology clinical record notes that 
the Veteran had hypersomnia of unknown etiology.  The 
diagnosis was that of sleep disorder.  An October 1997 record 
from the neurology clinic indicates that the Veteran was 
independently falling asleep during the day.  The impression 
was that of circadian rhythm disturbance.   

A January 1998 retirement examination report indicates that 
the Veteran had hypersomnia and was followed by neurology.  
The Veteran separated from service in March 1998.   

The Veteran filed a claim for service connection for a sleep 
disorder in April 1998 and underwent VA examination in June 
1998.  He reported having a problem with sleep walking and 
restless legs at night and having a trial of anti-depressants 
and Ritalin in service with no improvement.  The impression 
was that of sleep disorder with no evidence of obstruction or 
central sleep apnea by prior study.  

There is competent lay evidence of symptoms of a sleep 
disorder since service.  At the hearing in September 2009, 
the Veteran and his spouse testified that, in service, the 
Veteran would snore very loudly and stop breathing at times 
when sleeping.  He reported falling asleep easily.  

Before getting a CPAP machine, the Veteran reported being 
restless at night, trying to wake himself up and snoring.  He 
stated that, from the time of service separation in 1998 
until 2004 when sleep apnea was diagnosed, his symptoms had 
been the same.  

The Veteran and other lay persons are competent to report 
observable symptoms and a continuity of symptomatology.  
Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

This is competent medical and lay evidence that demonstrates 
that the Veteran as likely as not had exhibited symptoms of a 
sleep disorder and manifestations of hypersomnolence in 
service and a continuity of symptomatology thereafter.  

On review of the record, the Board finds the evidence of 
record to be in relative equipoise in showing the currently 
demonstrated sleep disorder as likely as not had its clinical 
onset during service.  

The Veteran was afforded a VA respiratory examination in 
March 2007.  The VA examiner reviewed the Veteran's claims 
folder and CPRS records.  He noted that sleep apnea was 
diagnosed in 2005 and although he did not have access to the 
actual sleep study report, he had access to records from the 
pulmonary clinic which document the sleep apnea.  

The examiner noted that the last sleep study was performed in 
2006 while the Veteran wore the CPAP mask.  The examiner 
indicated that the sleep study showed that the Veteran's 
sleep latency was good, sleep efficiency was low normal but 
he had a good REM and delta sleep and did well without 
significant desaturations or respiratory pauses while wearing 
his CPAP machine.  

The examiner noted the Veteran's diagnosis of a sleep 
disorder in service and indicated that the Veteran had a 
disorder of delta sleep and symptoms of excessive daytime 
hypersomnolence and sleeping for very long hours (up to 12 
hours a night) without significant rest.  The diagnosis was 
that of obstructive sleep apnea.  

The report added that the Veteran wore a CPAP machine that 
helped with his symptoms.  Apparently, without the machine, 
the Veteran desaturated and had episodes of sleep 
interruption.  With the CPAP machine, the Veteran slept well 
with good sleep latency and relatively good sleep efficiency.  
He did not meet the criteria for narcolepsy.  

The pulmonary clinic was unsure of the exact connection 
between the excessive symptoms of daytime hypersomnolence and 
the mild obstructive sleep apnea.  The examiner indicated 
that they could not exclude a connection between the 
obstructive sleep apnea and the continued daytime 
hypersomnolence.  

The examiner stated that, as for the connection between the 
diagnosis of a sleep disorder in service and the current 
sleep apnea, it was more likely than not that his current 
symptoms of daytime hypersomnolence were in some way related 
to the sleep disorder diagnosed in service.  The examiner 
stated that he could not firmly establish a clear 
relationship, but it was clear that the Veteran has a sleep 
disorder based on his symptoms and complaints in service.  

The VA examiner stated that it might be unrelated to the 
sleep apnea but it was certainly the same disorder which was 
present while in the military and causing disruption now.  
The examiner further noted that it was difficult to actually 
pinpoint the Veteran's current symptoms of sleep apnea which 
were relatively well controlled on the CPAP and the continued 
hypersomnolence.  The examiner indicated that this conclusion 
were based upon review of the chart as well as the impression 
of the pulmonary doctors following the Veteran.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  

Accordingly, by extending the benefit of the doubt to the 
Veteran, a grant of service connection for sleep apnea is 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


ORDER

Service connection for a sleep disorder manifested by daytime 
hypersomnolence is granted.  


REMAND

In a May 2007 rating decision, the RO proposed to reduce the 
disability rating for the status post aortic valve 
replacement from 100 percent to 30 percent.  The Veteran was 
notified of this decision in May 2007 and he filed a timely 
Notice of Disagreement in May 2007.  A Statement of the Case 
was not issued.  Under these circumstances, a statement of 
the case should be issued.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).  

Moreover, the Veteran appears to be addressing a claim for a 
rating higher than30 percent following the reduction.  

Accordingly, this remaining must be REMANDED to the RO for 
the following action:

The RO should issue a Statement of the 
Case for the issue of whether the 
reduction of the disability rating for 
status post aortic valve replacement from 
100 percent to 30 percent effective April 
1, 2008 was proper.  Only if the Veteran 
perfects an appeal should the claim be 
certified to the Board and any necessary 
development should be conducted, to 
include addressing whether a current 
rating higher than 30 percent is 
assignable.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


